IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DEVIN COLEMAN,                       §
                                         §   No. 301, 2015
        Defendant Below,                 §
        Appellant,                       §
                                         §
        v.                               §   Court Below—Superior Court
                                         §   of the State of Delaware,
    STATE OF DELAWARE,                   §   in and for Kent County
                                         §   Cr. ID Nos. 1303004663 and
        Plaintiff Below,                 §   1303012706
        Appellee.                        §

                           Submitted: June 29, 2015
                             Decided: July 17, 2015

                                     ORDER

      This 17th day of July 2015, it appears to the Court that, on June 15, 2015, the

appellant filed an appeal from a Superior Court Commissioner’s order denying his

motion for recusal. The Clerk issued a notice to show cause why this appeal

should not be dismissed for this Court’s lack of jurisdiction to hear an interlocutory

criminal appeal.    The appellant failed to respond within the required ten-day

period; 1 therefore, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                 BY THE COURT:

                                 /s/ Collins J. Seitz, Jr.
                                 Justice
1
  We acknowledge Coleman’s untimely response filed on July 6. Even if the Court were to
consider his untimely filing, it would not change the outcome.